Citation Nr: 1749539	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  09-14 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected bipolar disorder and posttraumatic stress disorder (PTSD), currently evaluated as 30 percent from December 13, 2006, 50 percent from March 10, 2009, and 70 percent from January 7, 2013 to November 22, 2014.

2.  Entitlement to a total disability rating based upon individual unemployabiltiy (TDIU) due to service-connected disabilities prior to January 7, 2013.

3.  Entitlement to an effective date prior to November 22, 2014 for the award of special monthly compensation (SMC) based on housebound criteria.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2008 and March 2015 of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In a November 2013 supplemental statement of the case (SSOC), the RO increased the assigned rating for the Veteran's service-connected psychiatric disability to 50 percent from March 10, 2009 and 70 percent from January 7, 2013.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  In a March 2015 rating decision, the RO granted a 100 percent rating for service-connected bipolar disorder with PTSD from November 22, 2014.  As such, the matter of entitlement to an increased rating for service-connected bipolar disorder with PTSD prior to November 22, 2014, remains on appeal.

In Board decisions dated September 2014 and July 2015, the claims were remanded for further development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in an August 2017 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.

The Veteran has raised a claim of entitlement to a TDIU based primarily on her bipolar disorder with PTSD symptomatology.  A May 2017 rating decision granted entitlement to a TDIU from January 7, 2013.  However, the matter of entitlement to a TDIU prior to January 7, 2013 remains on appeal.


FINDINGS OF FACT

1.  From the date of service connection, December 13, 2006, to November 22, 2014, the Veteran's service-connected bipolar disorder with PTSD has been manifested by occupational and social impairment, with deficiencies in most areas, but has not more nearly approximated total occupational and social impairment.

2.  The evidence of record shows that the Veteran was unable to secure or follow a substantially gainful occupation as a result of her service-connected disabilities from December 13, 2006.

3.  For the period prior to November 22, 2014, the Veteran was not substantially confined to her house because of her service-connected disabilities, and while she was shown to have an award of TDIU based upon a single disability, her service-connected hypothyroidism was not shown to be ratable at 60 percent disabling or higher.


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for an initial disability rating of 70 percent, but no higher, for bipolar disorder with PTSD, are met from the date of service connection, December 13, 2006, to November 22, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.130, Diagnostic Codes (DCs) 9411, 9432 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to a TDIU are met from December 13, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).

3.  For the period prior to November 22, 2014, the criteria for special monthly compensation at the housebound rate were not met.  38 U.S.C.A. §§ 1114(s), 5103, 5107 (2014); 38 C.F.R. §§ 3.102, 3.350 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board finds that VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

The Veteran has raised no issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Pursuant to the July 2015 Board Remand, the Veteran was afforded a VA examination in September 2015 with respect to her service-connected bipolar disorder with PTSD.  The report provided by the VA examiner reflect that he thoroughly reviewed the Veteran's past medical history, performed an appropriate examination, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the September 2015 VA examination report is sufficient for evaluation purposes.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  The record does not show, nor has the Veteran contended, that the service-connected disability adjudicated herein has increased in severity since she was last examined for VA compensation purposes.  Thus, the Board finds that VA does not have a duty to assist that was unmet.


II. Schedular analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, analysis in this decision has therefore been undertaken with consideration of the possibility that different ratings may be warranted for different time periods as to the pending claim.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr, at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it.  See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Bipolar disorder is evaluated under 38 C.F.R. § 4.130, DC 9432, and PTSD is evaluated pursuant to DC 9411.  Under these diagnostic codes, a 30 percent evaluation is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks, weekly or less often; chronic sleep impairment; and mild memory loss, such as forgetting names, directions, recent events.  Id.

A 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory, e.g., retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id.

A 70 percent evaluation is contemplated for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, DCs 9432, 9411.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

The GAF is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  As will be discussed below, the Veteran has been assigned GAF scores ranging from 30 to 60 as determined by VA and private treatment providers, as well as VA and private examiners.  These scores are indicative of moderate to severe impairment.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing in school).  Scores ranging from 41 to 50 reflect serious symptoms, e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social, occupational, or school functioning, e.g., no friends, unable to keep a job.  A GAF score ranging from 51 to 60 reflect more moderate symptoms, e.g., flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational, or school functioning, e.g., few friends, conflicts with peers or co-workers.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

In this matter, the Veteran was granted service connection for bipolar disorder in a January 2008 rating decision; a 30 percent rating was assigned effective December 13, 2006.  The Veteran disagreed with the assigned rating and this appeal followed.  As described above, a November 2013 SSOC assigned higher initial ratings for service-connected bipolar disorder with PTSD; specifically, 50 percent was assigned from March 10, 2009, and 70 percent from January 7, 2013.  Additionally, a March 2015 granted a 100 percent rating from November 22, 2014.  For the following reasons, the Board finds that a rating of 70 percent is warranted under the schedular criteria from the date of service connection to November 22, 2014.

The Veteran filed a claim of entitlement to service connection for PTSD and bipolar disorder in December 2006.  VA treatment records dated in December 2006 noted continuing diagnoses of bipolar disorder and PTSD with GAF scores of 30-60.  A January 2007 treatment record indicated a diagnosis of cognitive disorder, NOS.

In a July 2007 statement, the Veteran's partner, Ms. J.F., reported that she had lived with the Veteran since 1998.  She reported that, from 1997 to early 2005, the Veteran became apprehensive and hypervigilant if they visited a nightclub or a restaurant with a bar.  She stated that the Veteran once ran from an angry customer at work; she did not return for two hours.  She exhibited symptoms of anxiety and hypervigilance.  Ms. J.F. stated that, in June 2006, the Veteran was demoted because she could no longer handle the stresses of working with her boss.  Unfortunately, she also experienced problems with her subsequent supervisor and, in October 2006, she became so distraught and anxious that she was unable to go to work anymore.  Ms. J.F. explained that, since October 2006, the Veteran rarely goes outside of her home, except to attend doctors' appointments.  Ms. J.F. stated, "[t]he few times she has gone to the grocery store, I have received calls from her in which she became so confused and anxious that she had to leave the grocery store without getting the items and return home."  Ms. J.F. continued, "[s]he is fearful of going anywhere by herself and must be accompanied by myself or her mother."

In a January 2007 Social Security Administration (SSA) psychiatric review, Dr. M.H. noted that the Veteran was casually dressed and appropriately groomed.  She exhibited a mildly restricted affect.  She has occasional thoughts of death, but denied plan or intent to harm herself or others.  She endorsed clinically significant symptoms of depression, obsessive thoughts, anxiety, and health concerns.  Dr. M.H. stated, "[w]ork problems were also evident."  Dr. M.H. further reported that the Veteran exhibits impaired memory and problems with both verbal and visual executive functions.  Specifically, Dr. M.H. stated, "[t]he pattern of cognitive impairment noted is atypical as multiple domains are involved including attention, executive functions, processing speed, and memory."  Dr. M.H. opined that these "symptoms will likely interfere with her functioning, she is not at risk to herself or others.  The extent of problems observed would significantly interfere with her ability to work at this time."  Dr. M.H. diagnosed the Veteran with cognitive disorder, not otherwise specified (NOS).  He further noted that the Veteran exhibited bipolar disorder; specifically, symptoms consistent with rapid cycling between hypomanic and depressive episodes.

In a July 2007 report, Dr. L.H., the Veteran's psychologist, reported that the Veteran's "[p]sychiatric problems include panic disorder and bipolar disorder with rapid cycling specifier."  Dr. L.H. noted the Veteran's assertion that she has been medically disabled and unable to work since approximately October 2006.  Dr. L.H. reported that the Veteran experienced significant hypervigilance.  She diagnosed the Veteran with PTSD and undifferentiated somatoform disorder.

The Veteran was afforded a VA examination in September 2007.  She reported that her symptoms worsened in 2006 when she had a supervisor who reminded her of her in-service abuser.  Her worsening symptoms included severe headache, lack of sleep, depressed mood, anxiety, and hypervigilance.  She also described manic episodes in which she had racing thoughts, increased goal-directed activity, impulsive shopping and anxiety attacks.  The Veteran receives regular mental health therapy at the VA out-patient clinic, and sees a private therapist approximately four times per year.  She was last hospitalized for depression in 1988.  She denied suicidal ideation or attempts.  She has lived with her partner for 8 years.  She does not go out much because she does not like crowds.  She does visit her mother often and also visits some friends in a nearby town.  She has gone kayaking twice with friends in the past year.  The Veteran was alert and well-oriented.  During the interview, she requested that the examiner keep the door ajar because she feels anxious in enclosed spaces.  Her speech and thought content were normal.  Her affect was fair and her mood was dysthymic.  She did not have hallucinations or delusions.  The examiner confirmed a diagnosis of bipolar disorder.  A GAF of 52 was assigned.  The examiner concluded that the Veteran's bipolar disorder symptoms "result in deficiencies in most of the following areas: work, school, social relations, judgment, thinking, and mood."

Treatment records dated in April 2007 noted bipolar disorder, depression, and cognitive deficits in memory, language, speech, and executive functioning.  In August 2007, it was reported that the Veteran "continues to have long periods of depression which affect [her] occupationally and socially."  VA treatment records dated in October 2007 indicated that the Veteran had an episode of hypomania in the last three weeks.  A GAF range of 30 to 50 was assigned.  In November 2007, the Veteran reported road rage during periods of mania; specifically, "getting angry out [of] proportion to the situation."  Treatment records dated March 2008 noted the Veteran's bipolar disorder with long periods of depression and lasts for 10 to 14 days with brief possibilities of hypomania.  It was further indicated that the Veteran's GAF score varies from 45.  VA treatment records dated September 2008 indicated that the Veteran continues to report manic symptoms.  In her periods of mania, she only sleeps three hours per night, and is argumentative.  The Veteran was neat in appearance and her affect was appropriate.  Her mood was euthymic.  She denied suicidal and homicidal ideation.  The treatment provider stated that the Veteran's GAF varies from 50.

The Veteran was afforded a VA examination report in March 2009; she last worked as a veteran employment specialist, but stopped working in October 2006.  She and her partner continue to live together, and their relationship is "fine."  The Veteran has one friend from childhood with whom she talks on the telephone and meets occasionally.   She reported that her social life involves going to the grocery store once every two to three months.  She does not leave her home because of tiredness and headaches.  The Veteran's leisure pursuits are reading, watching television, playing computer games, and talking on the telephone.  She has no history of violence or assaultiveness.  She denied suicide attempts.  Her hygiene and grooming were good.  The Veteran did not exhibit psychomotor agitation or retardation.  Her speech was normal, and she was well-oriented.  Her memory was intact for immediate, as well as recent and remote events; however, her delayed recall was one out of three.  Her mood was euthymic and her affect was broad.  The Veteran denied suicidal and homicidal ideation.  Her judgment and insight were intact.  She reported experiencing nightly panic attacks, which last five to ten minutes.  She also has occasional panic attacks during the day.  Panic attacks symptoms include palpitations, chest pain, sweating, and shaking.  She denied obsessional or ritualistic behavior.  The Veteran reported anxiety.  She stated that her ability to maintain personal hygiene and other basic chores is dependent on her mood.  When she is depressed, the Veteran does not care about her personal hygiene and does not show for five to seven days; but she is manic, she showers multiple times per day.  The Veteran described her sleep as "fitful" and dependent on her mood state; if depressed, she sleeps "like a rock" and if manic, she does not need sleep for five to six days.  The Veteran reported that she is currently sleeping most of the day.  She endorsed nightmares, avoidance, and flashbacks of the in-service harassment and assault.  The Veteran feels detached from men in general and exhibits impaired concentration, hypervigilance, and exaggerated startle response.  The examiner diagnosed the Veteran with PTSD, bipolar disorder, and panic disorder.  A GAF of 55 was assigned.  The examiner concluded that the Veteran's psychological disability causes an "occasional decrease in work efficiency or there are intermittent periods of inability to perform occupational tasks due to signs and symptoms, but generally satisfactory functioning."

VA treatment records dated in April 2010 indicated that the Veteran's mood swings from manic to depressive to normal on a monthly basis; a GAF of 60 was assigned.  A GAF score of 55 was assigned in February 2011.  VA treatment records dated in March 2012 indicated that the Veteran was in a hypomanic state.  She reported that two weeks ago, she had a brief episode of depression and slept for 18 hours per day.  She could not even get up to take her medication.  The episode lasted three days.  The Veteran's treatment provider noted that the Veteran's current combination of medications help the episodes of mania and depression to be shorter and milder.  A GAF of 60 was assigned.

The Veteran was afforded another VA examination in January 2013 at which time the examiner confirmed continuing diagnoses of PTSD and bipolar disorder I.  The examiner stated that the Veteran reported that she most recently experienced a depressive episode, which she indicated might be due to being shut in for the winter.  Her last manic episode was in mid-November and she admitted to over-spending at Thanksgiving.  She also admitted to reckless driving during her manic episode.  A GAF of 52 was assigned.  The examiner explained that the Veteran has "[o]ccupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood."  The Veteran reported a good relationship with her mother; she speaks with her daily and visits her once per week.  The Veteran also stated that she remains in a committed relationship with her partner.  She otherwise limits her social interactions.  She stays in touch with three people, including two military friends.  She attends some limited social engagements with people who are friends of her partner.  The Veteran has not been employed since 2006.  She feels that she "would have difficulty following complex instructions, [and] might be undependable due to depressive and manic episodes."  The Veteran has experienced manic episodes in which her behavior is reckless such as driving her car over 100 miles per hour and having altercations with other people in public.  She had a manic episode in 2012 in which she went to a casino and gambled away $1000.00.  The Veteran stated that she rarely goes anywhere alone as a result of her limited ability to deal with stress.  In fact, the Veteran and her partner have hired people to help with the housework and yard work because the Veteran is easily distracted and will not notice if she has left a project incomplete.  The Veteran reported that during major depression episodes (a few days per month) she will sleep eighteen hours per day.  Conversely, she will have difficulty controlling impulses when she is in a manic episode.  The Veteran endorsed depressed mood, anxiety, suspiciousness, panic attacks, mild memory loss, impairment of short and long-term memory, difficulty understanding complex commands, impaired judgment, impaired abstract thinking, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  She also reported suicidal ideation, impaired impulse control, and an inability to perform activities of daily living including maintenance of minimal personal hygiene.

In a December 2013 statement, the Veteran asserted, "I am severely disabled and unemployable due to bipolar/PTSD.

The Veteran was afforded another VA examination in November 2014 at which time the examiner confirmed diagnoses of PTSD and bipolar I disorder.  The examiner reported that the Veteran's bipolar disorder results in excessive shopping and gambling, poor sleep, some degree of grandiosity, irritability, talking a lot, and racing thoughts.  The Veteran's depression manifests as low energy, strained concentration, feelings of worthlessness, and diminished appetite.  The examiner determined that the Veteran's combined psychological symptoms caused total occupational and social impairment.  The Veteran has been legally married to her partner since August 2014; her marital relationship is going well.  The Veteran does not socialize much with friends; although, her relationships with family members remain strong.  She does not belong to any clubs or organizations.  She continues to experience significantly difficulty in the presence of groups, crowds, or the general public.  The Veteran stated that she still does not work due to difficulty getting along with others.  She continues to participate in out-patient therapy.  She reported intrusive thoughts, flashbacks, avoidance, persistent and exaggerated negative beliefs.  She endorsed persistent negative emotional state, feelings of detachment or estrangement from others, irritable behavior and angry outbursts, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  She continued to experience depressed mood, anxiety, suspiciousness, panic attacks, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, chronic sleep impairment, mild memory loss, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control.  The examiner concluded that the Veteran's "current mental symptoms are work prohibitive in that her social domain of functioning is significantly impaired and so she does not tolerate others at a job and is hypervigilant and suspicious of others."  The examiner continued, "[h]er concentration is also impaired and strained, and she does not remember important information, rendering her unable to work in that capacity as well.  A GAF of 33 was assigned.

Pursuant to the July 2015 Board Remand, the Veteran was afforded another VA examination in September 2015.  The examiner confirmed continuing diagnoses of PTSD, bipolar I disorder, and cognitive disorder, NOS.  The examiner indicated that the Veteran's psychiatric disabilities continue to cause total occupational and social impairment.  In pertinent part, the examiner determined "it cannot be determined beyond mere speculation whether the Veteran's cognitive impairment constitutes a manifestation of the Veteran's service connected acquired psychiatric disorder."  The examiner explained that the Veteran had previous neuropsychological evaluation in February 2007 at which time it was noted that the Veteran exhibited a pattern of cognitive impairment that was atypical because multiple domains were involved including attention, executive functioning, processing speed and memory.

Based on the above, the Board finds that the impact of the Veteran's PTSD symptoms on her social and industrial functioning is sufficient to approximate the degree of impairment contemplated by a 70 percent rating from the date of service connection.  As detailed above, the record includes diagnoses of bipolar disorder, PTSD, and cognitive disorder, NOS.  Significantly, the Veteran's regular psychiatric and psychological treatment providers have not differentiated between such symptoms and have, in fact, repeatedly described the overlapping symptoms of her psychiatric diagnoses.  As such, the evidence is in equipoise as to whether the Veteran's psychiatric symptoms, including as to cognitive disorder, NOS, are attributable to her service-connected bipolar disorder and PTSD or at least not consistently clearly separable from her service-connected bipolar depression with PTSD.  Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, all psychiatric symptoms are considered part of the service-connected diagnoses.  Id.

Moreover, while the Veteran's GAF scores have generally reflected levels of moderate to severe impairment, neither GAF scores nor an examiner's characterization of the degree of the disability are dispositive of the legal questions involved in determining the appropriate rating for bipolar disorder with PTSD.

The symptomatology associated with the Veteran's service-connected bipolar disorder with PTSD, to include that indicated by the lay statements and treatment records, supports the assignment of a 70 percent rating because this disability has been shown to result in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as near-continuous depression; impaired impulse control, with periods of unprovoked irritability with outbursts of anger; and difficulty in adapting to stressful circumstances.  38 C.F.R. § 4.130, DC 9432.  Specifically, these symptoms have been endorsed by the Veteran, as corroborated by VA examiners, private examiners, and treatment providers.

In addition, as set forth above, suicidal ideation is one of the symptoms associated with a 70 percent disability rating.  Suicidal ideation involves a range from a passive wish not to awaken in the morning or a belief that others would be better off if the individual were dead, to transient but recurrent thoughts of committing suicide, to a specific plan.  Bankhead v. Shulkin, Vet. App. No. 15-2404 (March 27, 2017).  The Court has held that the criteria for a 70 percent rating "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas."  Id. at 11.  Given the evidence that the Veteran has reported suicidal ideation, as well as the overall severity of the Veteran's psychological symptoms, the Board finds that the criteria for a 70 percent evaluation are met.

However, the symptoms have not more nearly approximated total occupational and social impairment at any point from the date of service connection.  38 C.F.R. § 4.7 (2016).  Symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time and place; memory loss for names of close relatives, own occupation or name, have not been shown.  The evidence documents the Veteran's recurrent problems at work, including suspiciousness, hypervigilance, depression, decreased concentration, and anxiety.  She is, however, married and maintains a good relationship with her family.  She also lists talking on the telephone as a daily activity.  Critically, therefore, the evidence does not show total occupational and social impairment due to bipolar disorder with PTSD.  Again, the record establishes that the Veteran is able to maintain a social relationships, including with friends and family members.  Thus, neither the symptoms nor overall level of impairment meet the criteria for a 100 percent rating under the Rating Schedule, and a rating in excess of the 70 percent assigned herein is therefore not warranted for the Veteran's bipolar disorder with PTSD.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected bipolar disorder with PTSD, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disability varied to such an extent that a rating greater or less than 70 percent assigned herein would be warranted.  Hart, supra.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

III. Entitlement to a TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Rating Schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341(a).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment. 38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran has raised a claim of entitlement to a TDIU based primarily on her psychological symptomatology.  As detailed above, the Board has herein found that the Veteran's bipolar disorder with PTSD symptoms more nearly approximate a 70 percent rating from the date of service connection, December 13, 2006.  The Board notes that the Veteran is also service-connected for hypothyroidism at 30 percent.  As her combined rating is higher than a 70 percent, she therefore meets the schedular criteria.  Thus, the question is whether the Veteran's service-connected disabilities preclude gainful employment for which her education and occupational experience would otherwise qualify her.

As detailed above, the Veteran's service-connected bipolar disorder with PTSD has interfered with her ability to maintain gainful employment.  The Veteran's spouse detailed the Veteran's inability to return to employment after October 2006.  In the February 2007 evaluation, Dr. M.H. concluded that the Veteran's psychological and cognitive symptoms interfere with her functioning and "[t]he extent of her problem observed would significantly interfere with her ability to work at this time."  Moreover, VA examination and treatment records dating from December 2006 consistently documented the Veteran's significant periods of depression and mania, which occur monthly.  See, e.g., the VA treatment records dated August 2007, October 2007, December 2007, March 2008, September 2008, April 2010, and March 2012; VA examination reports dated March 2009 and January 2013.

The above evidence thus reflects that the Veteran's bipolar disorder with PTSD has a significant impact on her ability to work.  Although some health care professionals, including the September 2007 and March 2009 VA examiners, have opined that the Veteran's bipolar disorder with PTSD symptoms do not render her unemployable, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Whether a veteran could perform the physical and mental acts required by employment at a given time is an issue about which a lay person may provide competent evidence.  Id. at 1354.

Given the significant effects of the Veteran's psychiatric abilities and her documented difficulty maintaining gainful employment, as indicated by the lay and medical evidence, the evidence is approximately evenly balanced as to whether her service connected disabilities render her unable to secure and follow substantially gainful employment.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a TDIU is warranted from December 13, 2006.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


IV. Earlier Effective Date for SMC at the Housebound Rate

As indicated above, a March 2015 rating decision awarded a 100 percent rating for service-connected PTSD from November 22, 2014.  The rating decision also granted SMC at the housebound rate from November 22, 2014 based upon a finding that the November 2014 and September 2015 VA examination reports indicated the Veteran was housebound due to her bipolar disorder with PTSD.

The Veteran now contends that an effective date earlier than November 22, 2014 is warranted for SMC at the housebound rate.  For the reasons set forth below, the Board finds that the Veteran's claim of entitlement to an earlier effective date for the award of SMC must be denied.

SMC is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability for service-connected disability.  See 38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. § 3.350 (2016).

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (2017).  A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime.  Id.

Generally, the effective date of an award of compensation for an increased rating is the later of the date of receipt of the claim or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(o)(1) (2017).

Under the applicable regulation, the effective date of an award of SMC based on aid and attendance and housebound benefits is generally the date of receipt of the claim or date entitlement arose, whichever is later (except as provided in 3.400(o)(2)).  See 38 C.F.R. § 3.401(a)(1).  However, this regulation also provides that when an award of pension or disability compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, additional pension or disability compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.

In the above discussion, the Board has awarded entitlement to a TDIU effective from December 13, 2006.  As this TDIU was awarded based solely upon a single disability, the Veteran's service-connected bipolar disorder with PTSD, this disability satisfies the requirement of a 'service-connected disability rated as total' for SMC purposes.  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  Significantly, however, the Veteran's only other service-connected disability is hypothyroidism with scars status-post thyroidectomy, rated as 30 percent disabling.  As such, the Veteran does not meet the regulatory criteria pursuant to 38 C.F.R. § 3.350(i)(1) for the period prior to November 22, 2014.

In addition, for the period prior to November 22, 2014, the record is absent evidence reflecting that the Veteran was actually housebound during this period due to her service-connected disabilities.  VA and private treatment records and examination reports dated prior to November 2014 show that, although the Veteran preferred to stay at home due to her bipolar disorder with PTSD symptoms, she was not in fact housebound.  She regularly attended medical appointments including individual out-patient therapy.  She also visited her mother on a weekly basis.  See the VA examination reports dated September 2007, March 2009, and January 2013.  In addition, she occasionally socialized with a few friends and friends of her spouse.  Id.

Therefore, while the Veteran does have a single service-connected disability rated as total, she does not have an additional service-connected disability or disabilities independently ratable at 60 percent or more, and she has not been shown to be permanently housebound by reason of a service-connected disability or disabilities for the period prior to November 22, 2014.  Based on the evidence of record, an effective date earlier than November 22, 2014 for the grant of SMC benefits at the housebound rate is not warranted.


ORDER

A 70 disability rating for service-connected PTSD is granted from the date of service connection, December 13, 2006 to November 22, 2014, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted from December 13, 2006, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than November 22, 2014 for the award of SMC benefits at the housebound rate is denied




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


